7. Establishment, operation and use of SIS II (regulation) (vote)
- Before the vote:
President-in-Office of the Council. Mr President, there is hardly any need to underline the importance of the legislative proposals for the second generation Schengen information system. The SIS II system is a central tool for law enforcement authorities and at the same time makes it possible to expand the Schengen area and abolish controls at internal borders.
For the first time in the history of the European Union, we are creating a legislative basis for a massive information system in codecision with the European Parliament.
The Presidency has, together with the European Parliament's rapporteur, Mr Coelho, prepared a compromise that it is hoped will be acceptable to all parties at first reading. We thank Mr Coelho and his team for their cooperation.
The Council's position on the legislative package on SIS II was submitted to the President of Parliament in early October. The Committee on Civil Liberties, Justice and Home Affairs voted on its position on 5 October. It did not approve the addition proposed by the Council concerning authorities' access to the system. According to the Council's position, all authorities that enter data in the SIS II system should also have access to that system. This would ensure full and indispensable cooperation between all authorities involved in the protection of the area of freedom, security and justice.
The addition concerning access by authorities was proposed at a very late stage in the negotiations. Therefore, it is fully understandable that the Committee on Civil Liberties felt that it could not approve the addition without an opportunity to examine the issue in more detail.
The Presidency followed the plenary discussion on this issue on Monday with great interest. I hope that the European Parliament can approve the proposed text today. In the next few weeks the Council will discuss the outcome of the plenary vote by Parliament.
I believe that we can reach a solution with Parliament at first reading. I want to emphasise that we are now very close to a solution for this important legislative matter.